Citation Nr: 1212272	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the claim for a TDIU.  In October 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2010 the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested development, the AMC continued to deny the claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board.

In February 2011, the Board, again, remanded the claim for a TDIU to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 SSOC) and returned the matter on appeal to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 





REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

In this case, the Veteran has been granted service connection for disfiguring scar of the right neck, secondary to parotidectomy (rated as 50 percent disabling), depression associated with post concussion syndrome with hyperirritability, situational depression and probable functional dyslexia (rated as 30 percent disabling), numbness, right side of the neck (rated as 10 percent disabling), and post concussion syndrome with hyperirritability, situational depression and probable functional dyslexia (rated as 10 percent disabling); the combined rating is 70 percent.  Thus, the Veteran meets the minimum percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  

On February 2011 remand, the Board directed that the Veteran be scheduled for a VA examination, by an appropriate physician, at a VA medical facility, in order to obtain a medical opinion addressing whether the Veteran's service-connected disabilities, alone, rendered him unemployable.  The Veteran underwent VA examination in April 2011.  Unfortunately, the April 2011 VA examination report and the July 2011 addendum report do not adequately resolve the question of whether the Veteran is unable to work due to his service-connected disabilities.

While the examiner opined that it was at least as likely as not that the disabilities associated with the Veteran's concussive injury during service have rendered him unemployable, he did not provide any rationale or support for this conclusion.  Significantly, moreover, it appears that the examiner took several nonservice-connected disabilities into consideration when making this determination.  The examiner noted that the Veteran's abnormal cardiac function was the most significant physical limitation on the Veteran's ability to work a physical job and that the Veteran's shoulder pain and peripheral neuropathy both caused limitations in regards to physical jobs.  However, the Veteran is not service-connected for any disabilities related to his heart, shoulder, or peripheral neuropathy.

Accordingly, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the April 2011 examination report and the July 2011 addendum report for an addendum opinion to provide a rationale for the conclusions reached.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If another examination is schedule, the Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).   See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the addendum medical opinion (or arranging for the Veteran to undergo further examination), to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent medical records.  

The record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Roseburg, Oregon.  The claims file contains VA medical records from the Roseburg VAMC dated through April 28, 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Roseburg VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for a TDIU.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Roseburg VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to specifically include any records since April 28, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in April 2011 for an addendum opinion.  The examiner should set forth his complete rationale for the conclusions he reached in the April 2011 examination and July 2011 addendum reports.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.  In particular, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and physical acts required for substantially-gainful employment.  

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


